Citation Nr: 1428724	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  13-10 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Whether new and material evidence has been presented sufficient to reopen a previously denied claim to establish service connection for a right knee disability.  

3.  Whether new and material evidence has been presented sufficient to reopen a previously denied claim to establish service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to an initial evaluation in excess of 10 percent for anxiety disorder, not otherwise specified (NOS).  


REPRESENTATION

Veteran represented by:	Cecelia R. Weld, Agent


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to March 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Clarification of an issue on appeal

In February 1985, the Veteran filed claims to establish service connection for PTSD, among other disabilities.  These claims, to include the PTSD claim, was denied by the RO in a July 1985 decision which also informed him of his appellate rights.  The Veteran did not express disagreement with this determination in a timely matter and VA did not receive new and material evidence pertinent to this claim within the appeal period.  Accordingly, the July 1985 decision became final with regard to the Veteran's claim to establish service connection for PTSD.  38 U.S.C.A. § 4005(c) (West 1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986), currently 38 U.S.C.A. § 7105(c) (West 2013); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

In November 2009, the Veteran filed another claim to establish service connection for PTSD.  The claim was denied on the merits by the RO in the May 2010 rating decision, and the present appeal ensued.  During the present appeal, the Agency of Original Jurisdiction (AOJ) addressed the merits of the Veteran's PTSD claim without consideration of whether new and material evidence had been presented to reopen such under 38 U.S.C.A. § 5108.  However, in light of the finality of the July 1985 RO decision, as discussed above, the Board has recharacterized the issue as stated on the title page, and the claim must be reopened as per 38 U.S.C.A. § 5108 before the merits are addressed.

The issue of entitlement to an initial evaluation in excess of 10 percent for anxiety disorder, NOS is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

By way of an October 2013 written correspondence from the Veteran, prior to promulgation of a decision, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issues of (1) entitlement to service connection for hypertension, (2) whether new and material evidence has been presented sufficient to reopen a previously denied claim to establish service connection for a right knee disability, and (3) whether new and material evidence has been presented sufficient to reopen a previously denied claim to establish service connection for PTSD, have been met.  38 U.S.C.A. § 7105(b) (2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2013) (as amended by 68 Fed. Reg. 13,235 (April 18, 2003)).

By correspondence from the Veteran dated in October 2013, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal with respect to his PTSD, right knee and hypertension claims.  The Board finds that the criteria have been met for withdrawal of the Veteran's appeal as to the issues of (1) entitlement to service connection for hypertension, (2) whether new and material evidence has been presented sufficient to reopen a previously denied claim to establish service connection for a right knee disability, and (3) whether new and material evidence has been presented sufficient to reopen a previously denied claim to establish service connection for PTSD.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

Entitlement to service connection for hypertension is dismissed.  

Whether new and material evidence has been presented sufficient to reopen a previously denied claim to establish service connection for a right knee disability is dismissed.  

Whether new and material evidence has been presented sufficient to reopen a previously denied claim to establish service connection for PTSD is dismissed.  


REMAND

In the May 2010 rating decision, the AOJ establish service connection for anxiety disorder, NOS; a 10 percent initial evaluation was assigned, effective from April 22, 2010.   In a November 2010 statement, the Veteran expressed disagreement with the initial evaluation assigned for this disability.  The Veteran was not provided a statement of the case (SOC) subsequent to his November 2010 notice of disagreement (NOD). 

The filing of an NOD places a claim in appellate status. 38 C.F.R. §§ 19.9, 19.29 (2013).  Therefore, the failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  38 C.F.R. §§ 19.9, 20.200, 20.201 (2013); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of remanding this issue is to give the AOJ an opportunity to cure this defect.  Thereafter, the claim should be returned to the Board only if the Veteran perfects his appeal in a timely manner.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his agent a statement of the case (SOC) addressing the issue of entitlement to an initial evaluation in excess of 10 percent for anxiety disorder, NOS.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran and his agent should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the SOC unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


